DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2008/0268374 (hereinafter referred to as Tashiro) in view of U. S. Patent No. 4,900,938(hereinafter referred to as Suzuki).
Tashiro, in [0063], [0063], and [0683], discloses the formation of an insulating film, the process including using a substrate with an interconnection formed on it, coating the substrate with a photosensitive layer(coating on the interconnects formed on the substrate surface), and subjecting the photosensitive layer to exposure followed by developing.  Tashiro, in [0032], and [0037], discloses that the photosensitive composition (that forms the photosensitive layer) includes a thermocrosslinker i.e., the layer can be a thermosetting photosensitive layer. Tashiro, in [0463]-[0474], discloses the selective exposure of the photosensitive layer (based on the pattern desired, exposing portions of the photosensitive layer -the claimed modifying step) with light source.  Tashiro, in [0629]-[0635], discloses that the exposed photosensitive layer is subjected to developing with a suitable developer (removing step using chemical solution) that dissolves the developable regions of the exposed photosensitive layer.  Tashiro, in [0725], discloses that the developed photosensitive layer is then subjected to a washing process of washing with a cleaning fluid (removes any residues dissolved in the developer).  Tashiro, in [0082], and [0083], discloses that the developed photosensitive layer coated substrate is subjected to a heat treatment process of hardening the patterned photosensitive layer to form an insulating layer (claims 1, 4-6).
The difference between the claims and Tashiro is that Tashiro does not disclose that the developed photosensitive layer- coated substrate is placed in a chamber (hermetically sealed) that is free of oxygen and then subjected to heating or that the chamber is evacuated as recited in claim 2 or filled with inactive gas as recited in claim 3.
Suzuki, in col 3, lines 56-68, and in col 4, lines 19-35, discloses that the wafer with the developed resist (developed photosensitive layer) is placed on a support in a chamber, and the chamber is evacuated  (oxygen removed) to a low pressure in the chamber (chamber is in vacuum) and then inactive gas is filled in the chamber and the wafer with the developed resist is subjected to heating.
Therefore, it would be obvious to a skilled artisan to modify Tashiro by employing the process of using a chamber in vacuum or filled with inactive gas the enclosure to perform post-development heating as taught by Suzuki because Tashiro does not teach that the heating/hardening of the photosensitive layer is performed in an oxygenated environment and Suzuki, in col 3, lines 6-11 discloses that heating the photoresist layer in an atmosphere that has very little oxygen (heated in the presence of inactive gases, col 4, lines 48-52) prevents the oxidation of the photosensitive resist and prevents the decrease in the polymerization of the photoresist.
Claim(s) 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over  U. S. Patent Application Publication No. 2008/0268374 (hereinafter referred to as Tashiro) in view of U. S. Patent No. 4,900,938 (hereinafter referred to as Suzuki) as applied to claims 1-6 above, and further in view of U. S. Patent Application Publication No. 2018/0261479 (hereinafter referred to as ITO).
Tashiro in view of Suzuki discussed in paragraph no. 3, above.
The difference between the claims and Tashiro in view of Suzuki is that Tashiro in view of Suzuki does not disclose chamber with a quartz glass so as to transmit infrared ray, and the infrared ray is applied from the outside of the chamber to the wafer in the chamber to heat the wafer with the transmitted IR so as to form the claimed insulating layer (claims 7-9).
ITO, in the abstract, and in [0010]-[0012], [0032], and [0033], [0039], discloses that the chamber includes quartz as the top and bottom of the chamber side portion (figure 1, 63, 64); and discloses the mounting of the IR lamp heaters on the outside of the chamber viz., the IR lamp, FL (on the top chamber side) (figure 1, 5) and the IR heater (HL) (on the bottom chamber side) (figure 1, 4), wherein the IR is transmitted through the quartz ceiling (upper and lower chamber window or sides) and onto the surface of the semiconductor device (W) positioned on susceptor (figure 1, 74) so as to heat the wafer.
Therefore, it would be obvious to a skilled artisan to modify Tashiro in view of Suzuki by using an IR lamp positioned peripheral to a chamber with a quartz chamber side to transmit the IR into the chamber and thereby heat the substrate as taught by ITO because Tashiro in view of Suzuki teaches heating the patterned photosensitive wafer(substrate) and Suzuki teaches the use of a chamber to heat the patterned photoresist and ITO teaches, in [0012], that using the IR lamp in the claimed manner enable an in-plane temperature distribution of the substrate that is uniform, and in [0014], discloses that using an IR source positioned outside enables the adjusting of the heating level of the substrate during the heating process.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 27, 2022.